HEDDLESTON, APPELLANT, v. MACK, WARDEN, APPELLEE.

              [Cite as Heddleston v. Mack (1998), 84 Ohio St. 3d 213.]

Habeas corpus to compel petitioner’s release from prison — Petition properly

       dismissed by court of appeals, when.

 (No. 98-1679 — Submitted December 2, 1998 — Decided December 30, 1998.)

    APPEAL from the Court of Appeals for Madison County, No. CA98-06-025.

       In November 1997, the Columbiana County Court of Common Pleas

convicted appellant, David A. Heddleston, Jr., of illegal possession of a firearm in

a liquor permit premises, receiving stolen property, and aggravated assault, and

sentenced him to an aggregate prison term of eighteen months to five years. The

common pleas court granted Heddleston eighty days’ jail-time credit. In April

1998, the common pleas court denied Heddleston’s motion for correction of his

jail-time credit.

       In June 1998, Heddleston filed a petition in the Court of Appeals for

Madison County for a writ of habeas corpus to order his release from prison.

Heddleston claimed that he was entitled to an earlier parole hearing because if he

had been properly credited for his previous jail time, he would have already served

his minimum sentence. Appellee, Heddleston’s prison warden, filed a motion to

dismiss.    The court of appeals granted appellee’s motion and dismissed

Heddleston’s petition.

                              __________________

       David A. Heddleston, Jr., pro se.

       Betty D. Montgomery, Attorney General, and Diane Mallory, Assistant

Attorney General, for appellee.

                              __________________
       Per Curiam.      Heddleston asserts that the court of appeals erred in

dismissing his habeas corpus petition. For the reasons that follow, however,

Heddleston’s contention lacks merit.

       First, Heddleston had adequate remedies by appeal or postconviction relief

to review his claims of sentencing error, because these claims are not

jurisdictional. Smith v. Walker (1998), 83 Ohio St. 3d 431, 432, 700 N.E.2d 592,

592.

       Second, the fact that Heddleston may have already invoked an alternate

remedy, i.e., a motion to correct jail-time credit, does not entitle him to

extraordinary relief to relitigate the issue. State ex rel. Sampson v. Parrott (1998),

82 Ohio St. 3d 92, 93, 694 N.E.2d 463.

       Finally, habeas corpus is generally available only when the petitioner’s

maximum sentence has expired and he is being held unlawfully. Morgan v. Ohio

Adult Parole Auth. (1994), 68 Ohio St. 3d 344, 346, 626 N.E.2d 939, 941.

Heddleston’s maximum sentence has not expired. His claim is instead limited to

earlier consideration of parole based on the alleged expiration of the minimum

term of his sentence. But earlier consideration of parole is not tantamount to a

legal right to release from prison. State ex rel. Carrion v. Ohio Adult Parole Auth.

(1998), 80 Ohio St. 3d 637, 637-638, 687 N.E.2d 759, 760; State ex rel. Newell v.

Cuyahoga Cty. Court of Common Pleas (1997), 77 Ohio St. 3d 269, 270, 673
N.E.2d 1299, 1300.

       Based on the foregoing, the court of appeals properly dismissed

Heddleston’s habeas corpus petition. Accordingly, we affirm the judgment of the

court of appeals.

                                                                 Judgment affirmed.




                                          2
     MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.




                                  3